DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment 
	Examiner thanks applicant for providing a “clean” listing of claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-9,11-13,17,21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanaka US 2005/0020407.
In Re 1,8 Tanaka teaches:
A method and device for regulating a rotational speed of an internal combustion engine that drives a disengageable device (clutch paras 3,18 fig 1 item 11), in accordance with either of a first mode as a disengaged state wherein the disengageable device is not driven by the engine (disconnection para 25 fig 4) and a second mode as an engaged state the disengageable device is driven by the engine, (connection para 25 fig 4), the method and device comprising: 
Determining whether the engine and the disengagable device are in one of the disengaged state and the engaged state, by carrying out the sub-steps of:
- estimating a resistive torque exerted on the engine by the disengageable device (construed as crankshaft rotation variation coefficient being an estimate of resistive engine torque by virtue of the physical relationship between the torque and the rotation), 
- changing a binary value (clutch connection state is binary as either connected or disconnected, i.e. two states, further programmed computer machine language is known as binary of ECU 15) from a first value representative of the disengaged state to a second value representative of the engaged state when the estimated resistive torque is higher (crank rotation variation coefficient taken as inverse measure of resistive torque, therefore satisfying “higher than” threshold for engagement) than a first predetermined threshold (TSRAT) for a first predetermined period of time (inherent clock time of ECU processor), and 
- changing said binary value from the second value to the first value when, for a second predetermined period of time (taken as another time of evaluation), the estimated resistive torque is lower than a second threshold; and 
providing the binary value to an electronic management system of the engine (15 fig 3)(at least figs 1-4 paras 1-31).
In Re 2-4,7,9 Tanaka teaches:
2. (currently amended) The regulation method as claimed in claim 1, wherein, during a change of the binary value from the second value to the first value, the second threshold has a value that is determined as a function of the rotational engine speed (fig 4 shows threshold TSRATS dependent on engine speed Ne).
3. (currently amended) The regulation method as claimed in claim 1, wherein a change of the binary value from the second value to the first value is carried out when, for the second predetermined period of time: 
i) the estimated resistive torque is lower than the second threshold (inherent to aforementioned crank rotation variation coefficient taken as inverse measure of resistive torque, therefore satisfying “higher than” threshold for engagement), and ii) a variation in the rotational engine speed per unit time is higher than a predefined acceleration threshold (see fig 4 crank rotation coefficient > TSRATS clutch disconnected).  
4. (currently amended) The regulation method as claimed in claim 1, wherein the resistive torque exerted on the engine by the disengageable device is estimated from a torque produced by combustion inside the engine, from which is subtracted both a torque associated with an internal friction in the engine and an acceleration torque that is calculated from J d_omega/d_t in which J corresponds to a moment of inertia of the disengageable device driven by the engine, and in which d_omega/d_t is a variation of the rotational engine speed over time (the correspondence of inherent physical characteristics and natural phenomenon of the engine clutch system is manifested in the observation of the system, i.e. the measurement and estimation contains the claimed system characteristics).
7. (currently amended) A non-transitory computer readable medium on which is stored a computer program, comprising computer instructions that, upon execution by a computer, causes the computer to implement the method for regulating the speed of an internal combustion engine as claimed in claim 1 (15-17 fig 2).
9. (currently amended) An internal combustion engine of four-stroke type, characterized in that said internal combustion engine comprises a device (any of 15-17 fig 2) as claimed in claim 8.  
	In Re 11-13,17,23 rejected over in re 1-4 as taught by Tanaka as described above.
In Re 21-22 Tanaka teaches:
21. (new) The regulation method as claimed in claim 1, wherein the second threshold is equal to the first threshold (taken as same threshold TSRAT).  
22. (new) The device as claimed in claim 8, wherein the second threshold is equal to the first threshold (taken as same threshold TSRAT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2005/0020407 in view of Genise et al US 6,500,093.
In Re 6, Tanaka teaches wherein the resistive torque exerted on the engine by the disengageable device is estimated from a torque produced by the combustion inside the engine, from which is subtracted both a torque associated with an internal friction in the engine, and an acceleration torque that is calculated from J d_omega/d_t in which J corresponds to the moment of inertia of the disengageable device driven by the engine, and in which d_omega/d_t is the variation of the rotational engine speed over time (the correspondence of inherent physical characteristics and natural phenomenon of the engine clutch system is manifested in the observation of the system, i.e. the measurement and estimation contains the claimed system characteristics).  
Tanaka does not teach although Genise teaches wherein stored value of the moment of inertia of the disengageable device is modified by ignoring variation in the internal friction of the engine (col 2 ll 5-10 and col 10 ll 20-30). Genise further teaches simplification of calculation by ignoring variation (col 10 ll. 20-30).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Genise’s ignoring variation to Tanaka’s method to simplify calculation.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2005/0020407 in view of Hauser et al US 4,016,709.
In Re 10, Tanaka teaches the limitations and engine of four stroke type (para 20) and in re claims 8 as described above.  Tanaka is silent as to however Hauser teaches a lawnmower comprising a disengageable cutting blade (title abstract). Hauser further teaches disengaging cutting blade improves safety abstract. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to ad Hauser’s lawnmower comprising a disengageable cutting blade to Tanaka’s engine to safely cut grass.

Allowable Subject Matter
Claims 5,14-16,24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious when torque is stable for a third period of time additional high and low thresholds and instant determinations of inertia and difference in inertias with preceding step outside a predetermined interval modifying the binary value determination of engaged disengaged clutch in combination with the other claim limitations.

Response to Arguments
Applicant’s arguments, see pg 18, filed 4/18/22, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of claims 1-20 has been withdrawn. 
Applicant's arguments with respect to 35 USC 102 and 103 have been fully considered but they are not persuasive.
Pg 18 applicant states claim 10 was not rejected with prior art, however claim 10 was rejected over Tanaka in view of Hawser, see pgs 7-8 of non-final office action.
Pg 20 applicant argues Tanaka is silent as to torque, however examiner finds the non-final office action torque was mapped to “construed as crankshaft rotation variation coefficient being an estimate of resistive engine torque by virtue of the physical relationship between the torque and the rotation.”
Pg 21 applicant argues Tanaka is silent as to resistive torque, however examiner finds the non-final office action torque was mapped to “construed as crankshaft rotation variation coefficient being an estimate of resistive engine torque by virtue of the physical relationship between the torque and the rotation”.
Pg 21 applicant argues Tanaka does not teach “for a predetermined time”, however examiner finds the non-final office action this was mapped to “inherent clock time of ECU processor”.
Pg 22 applicant argues Tanaka does not teach claim 4 limitations, however examiner finds this was mapped to non-final office action “the correspondence of inherent physical characteristics and natural phenomenon of the engine clutch system is manifested in the observation of the system, i.e. the measurement and estimation contains the claimed system characteristics”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747